Stribing v Wendel & Loecher, Inc. (2021 NY Slip Op 02912)





Stribing v Wendel & Loecher, Inc.


2021 NY Slip Op 02912


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


332 CA 20-01402

[*1]KIMBERLY STRIBING, SHAYLEE STRIBING, AMBER THIERRIN, JASMINE WIEPERT, CHANELLE ORTEZ, AND TREVER STRIBING, PLAINTIFFS-APPELLANTS,
vWENDEL & LOECHER, INC., ET AL., DEFENDANTS, AND KALEIDA HEALTH, DEFENDANT-RESPONDENT. (APPEAL NO. 4.) 


CAMPBELL & ASSOCIATES, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
ROACH BROWN MCCARTHY & GRUBER, P.C., BUFFALO (MEGHANN N. ROEHL OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered December 12, 2019. The judgment, among other things, dismissed plaintiffs' complaint against defendant Kaleida Health. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Stribing v Wendel & Loecher, Inc. ([appeal No. 2] — AD3d — [May 7, 2021] [4th Dept 2021]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court